Appeal by the defendant from a *425judgment of the County Court, Suffolk County (Copertino, J.), rendered November 25, 1985, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient for the jury to find the defendant guilty of assault in the second degree (Penal Law § 120.05 [3]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
The court properly exercised its discretion in its Sandoval ruling. The acts constituting' petit larceny were probative of the defendant’s credibility and were not too remote in time.
We further hold that the court was correct in permitting the introduction of the field report prepared by Police Officer Ubert shortly after the incident. The defendant alleged that statements of a sprained neck appearing in the felony complaint, prepared several days later, were a recent fabrication. The field report was a prior consistent statement and there was no showing that Officer Ubert had any motive to falsify at the time it was made (see, People v McClean, 69 NY2d 426; People v Davis, 44 NY2d 269). Bracken, J. P., Weinstein, Rubin and Sullivan, JJ., concur.